Citation Nr: 1544321	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-10 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral ankle disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2006 and from October 2008 to September 2009, with additional reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

This matter was previously before the Board in December 2014, at which time it was remanded for further development.  It is now returned to the Board.


REMAND

The Board finds that a remand is necessary for a VA examination to be performed.  The Veteran asserts that he has bilateral ankle disabilities that are a result of combat service.  During the December 2006 VA examination, and within one year of separation from his first period of active service, the examiner noted the Veteran reported ankle pain for the previous three years which occurred as a result of physical activity.  The December 2006 VA examiner did not diagnose any ankle disability.  Since that time, the Veteran had an additional period of active duty with combat service and reports continued ankle pain.  

The Board finds that there is competent evidence suggesting the presence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, a remand for an examination is necessary.

In addition, all available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate any available VA and non-VA treatment records pertaining to the claim with the record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present bilateral ankle disabilities.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should provide the following opinions: 

   (a)  Identify any ankle disabilities. 

(b)  Is it at least as likely as not (50 percent or greater probability) that any ankle disabilities are etiologically related to active service?  

(c)  Is it at least as likely as not (50 percent or greater probability) that any ankle disabilities were caused or aggravated by a service-connected disability, to include herniated disc of the lumbar spine or bilateral patellofemoral syndrome of the knees?  

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

